Citation Nr: 1644900	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for recurrent peptic ulcer with hiatal hernia, gastroesophageal reflux disease (GERD), Barrett's esophagus, and gastritis.  

2.  Entitlement to service connection for a disability manifested by dizziness and vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.  

3.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, granted an increased rating of 50 percent for bilateral hearing loss, effective November 17, 2010, denied entitlement to an increased rating in excess of 30 percent for recurrent peptic ulcer with hiatal hernia, GERD, Barrett's esophagitis, and gastritis (herein GI disability), denied entitlement to TDIU, and denied service connection for vertigo.

In July 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The Veteran and his spouse provided testimony before the undersigned at the RO in June 2016.  A transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for vertigo, an increased rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GI disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, cough, or regurgitation, resulting in, at most, moderate impairment of health, without pain, vomiting, material weight loss, hematemesis, melena, anemia, incapacitating episodes, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for GI disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes (DCs) 7305, 7307, 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The Veteran's claim for increased rating was received in November 2010.  The relevant focus for adjudicating his claim is the period beginning November 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2015).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015).  

The Veteran's GI disability, which includes recurrent peptic ulcers with hiatal hernia, GERD, Barrett's esophagus, and gastritis, currently rated as 30 percent disabling throughout the entire period on appeal, is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, as that code is typically used to rate such disabilities due to a similarity of symptom presentation.  The criteria for the 30 percent rating under DC 7346 are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Under DC 7346, the next highest rating, a 60 percent rating, is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

There are two other DCs which are potentially applicable given the Veteran's diagnoses and symptomatology.  Under 38 C.F.R. § 4.114, DC 7305, which evaluates duodenal ulcers, provides that a 40 percent rating is warranted for moderately severe impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent is warranted for severe symptoms including pain only partially relived by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.

DC 7307, which considers gastritis, provides a maximum 60 percent disability rating for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307.

In evaluating the Veteran's claim, the Board has considered VA and private treatment records, three VA examinations, and the lay statements and testimony provided by the Veteran and his spouse.  

In a December 2010 statement, the Veteran reported significant discomfort, flatulence, and belching as a result of his hernia-related symptoms.  He reported using over-the-counter medication to treat his symptoms.  

In a January 2011 VA General Medical Examination, the Veteran reported a long history of peptic ulcer disorder, a hiatal hernia, and Barrett's esophagus, for which he was taking prescription and over-the-counter medication.  He denied any bleeding, nausea/vomiting, diarrhea, hematemesis, melena, or weight loss; although he stated that he will sometimes get nauseated and vomit if he eats greasy food or very sweet food.  He endorsed some intermittent bloating pain in the epigastric area without radiation and nighttime reflux, and denied jaundice or hospitalizations.  The examiner noted the Veteran's Barrett's esophagus with peptic ulcer disease.  

During a May 2013 VA examination, the Veteran reported that he will get acid in his throat, which makes him cough and gag.  He reported that it will occasionally happen nightly and then may improve for a week and then come back.  He reported feeling a heartburn sensation twice daily, for which he took Alka-Seltzer.  He reported that he would vomit at times, but was unable to determine how long or for how often.  Based on the Veteran's reports, the examiner noted persistently recurrent epigastric distress, pyrosis, and mild vomiting with one episode per year lasting less than one day.  The examiner found no evidence of hematemesis, melena, or esophageal stricture, spasm, or diverticula.  Examination revealed no signs or symptoms of anemia and subjective abdominal sensitivity.  The examiner noted that a March 2013 upper endoscopy revealed moderate erosive duodenitis, gastric ulcers, diaphragmatic hernia, and erosive esophagitis and a biopsy revealed no evidence of Barrett's esophagus.  

During an April 2014 VA examination, the Veteran reported that "nothing has changed" since his May 2013 examination.  He stated that he still gets symptomatic reflux with cough about one to four times per month.  He denied weight loss, hematemesis, or melena.  He reported that he was still taking medication for his disability but had not been seen over the last year for any gastrointestinal exacerbations.  The examiner noted persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation, found no evidence of esophageal stricture, spasm, or diverticulum, and stated that the abdominal exam was normal.  

The Veteran testified during the June 2016 Board hearing that his hernia disability was about the same as it was during his last VA examination.  See Board Hearing Transcript (Tr.) at 20.  

While VA and private treatment records document recurring complaints of abdominal symptoms or discomfort, they do not document episodes of vomiting due to his GI disability (there was one episode related to vertigo), material weight loss, hematemesis, melena, or anemia.  The Veteran specifically denied hematemesis and melena several times during VA treatment, including on March 10, 2015, and September 14, 2015, at which time his GI condition was described as stable.  The Veteran's weight was consistently described as stable and where weight loss was noted, it was attributed to a change towards healthier eating habits such as during VA treatment on June 29, 2015.  

Based on the forgoing, the Board finds that he Veteran's GI disability has more closely approximated a 30 percent disability rating throughout the entire period on appeal.  

Considering DC 7346, the evidence does not demonstrate the presence of consistent vomiting, material weight loss, hematemesis, melena, or anemia attributable to the GI disability.  To the extent that there has been any report of vomiting, the Veteran has not reported that this is a consistent problem rather than a rare occurrence.  The May 2013 VA examiner described the vomiting as mild, occurring once per year, and lasting less than one day.  The entirety of the VA treatment records do not include a single report of vomiting relating to the Veteran's GI disability and only document one episode of vomiting related to vertigo.  The Veteran consistently denied weight loss to the VA examiners and, to the extent that weight loss was noted in the treatment records, it was attributed to a conscious change towards healthier eating habits.  

Moreover, the Board notes that the Veteran's GI disability has manifested in moderate impairment of health, at most.  During the 2011 and 2013 VA examinations, the Veteran reported intermittent and/or occasional symptoms such as reflux, coughing, and heartburn with abdominal discomfort which were treatable with over-the-counter and prescription medication.  The Veteran reported during the 2014 VA examination that his symptoms had not changed since the 2013 examination and that he had not sought treatment for his GI disability in the last year.  Again, during the 2016 Board hearing he testified that his symptoms still had not changed since the 2013 examination.  VA and private treatment records demonstrate that the Veteran's GI disability has been consistently described as stable.  The Veteran has not reported severe symptomatology, described any of his GI symptoms as severe, or reported any severe impairment of his health due to his GI disability throughout the entire period on appeal.  Therefore, the Board finds that the Veteran's GI disability has manifested in moderate impairment of health at most throughout the period on appeal.  As such, the Board finds that an increased disability rating under DC 7346 is not warranted.  

Similarly, the medical evidence does not demonstrate and the Veteran has not reported any incapacitating episodes due to his GI disability.  As the evidence does not demonstrate moderately-severe impairment of health with anemia and weight loss, as discussed above, or any incapacitating episodes, an increased disability rating under DC 7305 is also not warranted.  

Finally, the Board notes that the 2013 upper endoscopy revealed moderate erosive duodenitis and gastric ulcers.  At no time has the evidence demonstrated severe hemorrhages or large ulcerated or eroded areas.  As such, an increased rating under DC 7307 is not warranted.  

Therefore, the Board finds that a higher schedular rating for the Veteran's GI disability is not supported by the record at any time during the appeal.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the GI disability include the Veteran's symptoms of reflux, bloating, ulcers, and abdominal discomfort.  These manifestations are specifically contemplated in the rating criteria.  In other words, the Veteran does not experience problems due to this service-connected disability that are not accounted for by the rating schedule, in both kind and level of disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In addition to the GI disability, service connection has been established for bilateral hearing loss and tinnitus.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his GI disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

The question of entitlement to TDIU, which is an element of the increased rating claim, is discussed in the remand portion of this decision.  


Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in December 2010.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran.    

The Veteran was provided with VA examinations and/or opinions in January 2011, May 2013, and April 2014 to assess the current severity of his service-connected GI disability.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  

There is no indication that the Veteran's GI disability has worsened since the April 2014 VA examination, and in fact, the Veteran reported in the 2014 VA examination and 2016 Board hearing that his disability has not changed since the 2013 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

An increased rating in excess of 30 percent for service-connected recurrent peptic ulcers with hiatal hernia, GERD, Barrett's esophagus, and gastritis is denied.  




REMAND

In April 2012, the Veteran was provided with a VA examination related to his claim for service connection for vertigo.  However, at that time, the examiner noted that the Veteran had not been diagnosed with Meniere's disease, labyrinthitis, or any other vestibular disease.  Since the Veteran's reported vertigo symptoms were first demonstrated long after discharge, the examiner stated that it was most likely secondary to his cerebrovascular microvascular ischemia changes on MRI due to age or hypertension or both.  

However, since the VA examination, the record demonstrates diagnosis and treatment of Meniere's disease and vertigo.  In addition, the Veteran submitted evidence, including a print out of information on the disability provided by his physician, that his Meniere's disease could be in some way connected to his service-connected hearing loss and/or tinnitus.  

As such, the Board finds that VA's responsibility to obtain a new VA examination is triggered as the findings of the 2012 VA examiner are no longer accurate and do not include an opinion regarding a proximate connection between the Veteran's Meniere's disease and his service-connected disabilities.  

During the Board hearing, the Veteran reported that he was going to be provided with a new hearing examination and audiogram on June 14, 2016, and that he would attempt to provide the records related to that examination to VA.  See Board Hearing Tr. at 2-3.  However, the evidence does not demonstrate that such records have been associated with the claims file yet.  The Veteran also reported during the hearing that his hearing loss has definitely worsened since his last examination.  See Board Hearing Tr. at 23-24.  The record demonstrates that the last VA examination was performed in April 2014 and the last VA audiogram was performed in May 2015.  

VA has a responsibility to obtain all identified and relevant VA and private treatment records.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, VA's duty to provide a more recent examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.");  see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327 (a) (2015).

As such, an attempt should be made to obtain the June 14, 2016, audiology examination with audiogram.  If such records are not or cannot be obtained, or if such examination report is inadequate to evaluate the current severity of bilateral hearing loss, the Veteran should be provided with a new VA examination to assess the current severity of his bilateral hearing loss disability.  

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for service connection for vertigo and a higher disability rating for service-connected bilateral hearing loss.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including the June 14, 2016, audiological examination referenced during the Board hearing.  

Then, obtain all VA and private records identified by the Veteran.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  If the Veteran does not identify where the June 2016 audiological examination took place or provide the related records, check to see if such an examination was provided by VA on or around June 14, 2016.  If so, associate that record with the claims file.  

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability manifested by dizziness or vertigo, to include currently diagnosed Meniere's disease, is related to service.  The examiner must review the claims file in conjunction with the examination.  

The examiner is requested to list all disabilities manifested by dizziness or vertigo currently present and those present at any time since the institution of this claim in September 2012.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by dizziness and vertigo, to include Meniere's disease, had onset in service or is otherwise related to a disease or injury in service, including the reported episode where he was hit in the head during service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's disability manifested by dizziness and vertigo, to include Meniere's disease was (a)  caused by his service connected hearing loss and tinnitus, or (b) chronically worsened by his service-connected bilateral hearing loss or tinnitus.  If the examiner states any disability is chronically worsened service-connected bilateral hearing loss and tinnitus, although not directly caused by either one, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA audiological examination to determine the severity of his service connected bilateral hearing loss.

5.  After completion of all requested and necessary development, readjudicate the claims that are the subject of this Remand, including entitlement to TDIU.  If any benefit for which there is a perfected appeal remains denied, including TDIU, the Veteran and his representative must be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


